Citation Nr: 0527753	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded these claims to the RO via the Appeal 
Management Center (AMC) in Washington D.C., in November 2003.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  There is no medical evidence of record diagnosing PTSD. 

3.  The veteran does not have active malaria or residuals 
thereof.

4.  The veteran's malaria disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.304 (2005).

2.  The criteria for entitlement to a compensable evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.88b, Diagnostic Code 6304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to the claims on appeal such that the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, VA, via AMC, provided the veteran VCAA notice 
by letter dated in March 2004, after initially denying his 
claims in a rating decision dated June 2002.  In its letter, 
VA acknowledged the veteran's claims, notified him of the 
evidence needed to support those claims, informed him of VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to this duty.  VA identified the evidence it 
had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO explained 
to the veteran how he could help VA in developing his claims.  
VA indicated that it would make reasonable efforts to assist 
the veteran in obtaining and developing all outstanding, 
pertinent evidence provided he identified the sources of that 
evidence.  The RO further indicated that, ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all such evidence.  The RO encouraged the veteran to identify 
or send to VA all relevant evidence. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In a letter dated in May 2002, a rating decision dated in 
June 2002, a statement of the case issued in August 2002, a 
remand issued in November 2003, and supplemental statements 
of the case issued in March 2005 and April 2005, VA, via the 
RO, Board and AMC, notified the veteran of the VCAA and 
indicated that it was developing his claims pursuant to the 
VCAA.  As well, VA explained the reasons for which it denied 
the veteran's claims, identified the evidence upon which it 
based its decision and the evidence still needed to 
substantiate those claims, and furnished the veteran the 
provisions pertinent his claims, including those governing 
VA's duties to notify and assist.  In addition, VA referred 
to the veteran's PTSD claim and requested the veteran to 
submit detailed information regarding the stressors he 
allegedly experienced in service.  The RO informed the 
veteran that such information was especially crucial given 
that it had attempted to obtain his service personnel records 
and discovered that those records had been destroyed in a 
fire that occurred at the Records Management Center, a 
military records storage facility.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO specifically asked the veteran to submit evidence 
verifying that he was serving on the USS Don Marquis when it 
sunk.  The RO also specifically asked the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records so that VA could obtain relevant medical evidence in 
support of his claims.  

For the following reasons, any defect with respect to the 
timing of the March 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claims, the only way that VA 
could now provide notice prior to that initial adjudication 
would be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect the appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  As such, the veteran is in no 
way prejudiced by having been provided notice after the 
initial RO decision.  Rather, he was afforded the appropriate 
opportunity to identify or submit additional evidence prior 
to the Board's consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error); Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  Because, in this case, VA 
essentially satisfied the content requirements of a VCAA 
notice, any error in not providing a single notice to the 
veteran covering all content requirements, or any error in 
timing, is harmless error.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  First, the RO endeavored to 
secure and associate with the claims file all of the evidence 
the veteran identified as being pertinent to his claims, 
including service medical and personnel records and VA and 
private treatment records.  However, as previously indicated, 
some of the veteran's service personnel records were 
destroyed in a fire and could not be secured.   

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist that claimant in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO contacted the veteran 
by letter and suggested that he submit an alternative form of 
evidence to verify one of his alleged stressors, 
specifically, that he was serving on the USS Don Marquis when 
it sunk.  Thereafter, VA determined that verification of that 
and all other alleged stressors was no longer necessary given 
that the record did not include a diagnosis of PTSD.  
Inasmuch as the record still does not include such a 
diagnosis, VA need not take further action to verify the 
veteran's alleged in-service stressors.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim of entitlement to a 
compensable evaluation for malaria.  Specifically, the RO 
afforded the veteran a VA examination in June 2002, during 
which an examiner addressed the severity of the veteran's 
service-connected malaria disability.  The RO did not, 
however, conduct medical inquiry in an effort to substantiate 
the veteran's claim of entitlement to service connection for 
PTSD.

The regulation implementing the VCAA, 38 C.F.R. § 3.159, 
discusses whether a medical opinion should be obtained in 
support of a claim.  Under 38 C.F.R. 
§ 3.159(c)(4) (2004), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, as discussed in the statement of the case and 
supplemental statements of the case and reiterated below, the 
record in this case does not include competent evidence 
diagnosing PTSD.  Based on this fact, VA is not required to 
conduct further medical inquiry by obtaining a medical 
opinion in an effort to substantiate the veteran's PTSD 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Inasmuch as VA has done everything reasonably 
possible to notify and assist the veteran with regard to the 
claims on appeal, the Board deems the record ready for 
appellate review.   

II. Analysis of Claims

A.  Service Connection - PTSD

The veteran claims that he is entitled to service connection 
for PTSD because he developed that disorder secondary to the 
following stressors experienced while serving in New Guinea, 
Bismarck Archipelago and Luzon Campaigns during World War II: 
(1) being on the USS Don Marquis in 1944, traveling to the 
Philippines, when a mine or torpedo struck it; (2) surviving 
in the water from 6:00 p.m. to 3:00 a.m., at which time an 
Australian sub chaser rescued him; (3) while in the water, 
trying unsuccessfully to persuade one of his company members 
to jump from his raft into the water to avoid being engulfed 
in an oil fire; (4) watching that man struggle, bite the ear 
off another serviceman, bite the veteran's fingers, and then 
drift toward the flames; (5) due to his time in the water, 
developing a skin disease that required a 45-day 
hospitalization; (6) experiencing bombing raids by the 
Japanese; and (7) knowing one man, S. C., who lost his life 
while serving in the same company.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown that a veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding the reported stressors 
will be accepted as sufficient evidence of their actual 
occurrence, provided the testimony is found to be consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such a case, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence of record.  Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994).  

In the three previously noted cases, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the MANUAL 
21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence " means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In this case, the record fails to satisfy the first element 
of a PTSD claim under 38 C.F.R. § 3.304(f), because it does 
not include medical evidence diagnosing PTSD.  

During service, the veteran received treatment for various 
medical problems, but never expressed any complaints 
associated with his mental health.  On separation examination 
conducted in January 1946, an examiner noted a normal 
psychiatric diagnosis.  

Following discharge from service, the veteran continued to 
receive treatment, both VA and private, for various medical 
problems, but no medical provider diagnosed PTSD.  During a 
VA examination conducted in April 1947, an examiner 
specifically found that there was no neuropsychiatric 
diagnosis.  In July 2003, a VA medical provider noted early 
indications of depression, but did not diagnose any 
psychiatric disorder.  

The veteran has submitted no evidence other than his own 
assertions diagnosing PTSD.  These assertions are 
insufficient to establish the existence of such a disability 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

The veteran's representative has requested the Board to give 
the veteran the benefit of the doubt in resolving this claim.  
In light of this request, the Board has considered 38 
U.S.C.A. § 5107 (West 2002), which provides that VA shall 
consider all information and lay and medical evidence of 
record in a case before VA with  respect to benefits under 
laws administered by VA, and when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, shall give the 
benefit of the doubt to the claimant.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the 
preponderance of the evidence is against the veteran's claim 
in this case, the doctrine is not for application.  

Rather, as previously indicated, the record does not include 
medical evidence diagnosing PTSD.  Based on this finding, the 
Board concludes that PTSD was not incurred in or aggravated 
by service.  The claim of entitlement to service connection 
for PTSD must therefore be denied.

B.  Increased Evaluation - Malaria

The veteran claims that he is entitled to an increased 
evaluation for his service-connected malaria.  He asserts 
that the noncompensable evaluation assigned this disability 
does not accurately reflect the severity thereof.  In written 
statements received in June 1999 and January 2002, he 
initially contended that since he first had malaria within a 
month of his discharge from service, he had had relapses 
yearly, most recently in August 2001.  During a VA 
infectious, immune and nutritional disabilities examination 
conducted in June 2002, he subsequently contended that since 
his first bout of malaria in 1946, he had not had any 
recurrence.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005). 

The RO has evaluated the veteran's malaria as zero percent 
disabling pursuant to 38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6304 (2005).  This DC provides that a 100 percent evaluation 
is assignable for malaria as an active disease.  The 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver and spleen damage are to be rated under the 
appropriate system.  

According to these criteria and the evidence and reasoning 
noted below, the veteran's malaria disability picture does 
not more nearly approximate the criteria for a compensable 
evaluation under DC 6304.   

During active service from March 1943 to January 1946, the 
veteran did not have malaria.  Months after discharge, in 
June 1946, he developed chills and a fever and V. L. Puig, 
Jr., M.D., diagnosed malaria.  Dr. Puig noted that the 
veteran had a large, tender spleen.  During the remainder of 
the month, Dr. Puig treated the veteran intravenously with 
medication, until which time his spleen receded.  

During a VA examination in April 1947, the veteran reported 
that, since his April 1946 bout of malaria, he had been 
having chills, which he self treated.  The VA examiner 
diagnosed malaria, not found on examination.  During a 
subsequent VA examination conducted in September 1948, 
another examiner noted an old case of malaria.  He did not 
indicate that the veteran then had such a disease or 
residuals thereof.  Similarly, in June 2002, a VA examiner 
conducting a VA infectious, immune and nutritional 
disabilities examination noted that a physical evaluation was 
totally negative as far as malaria was concerned.  He ordered 
a malaria smear and other tests, some of which revealed 
results outside normal ranges, but none of which indicated 
the presence of malaria.  The examiner diagnosed malaria, 
1946, with no recurrence or residual complications.  

The veteran has submitted handwritten statements of his 
daughters and son, one of which reflects that, several 
decades ago, the veteran had some type of illness that 
manifested as fevers and shakes. 

The evidence of record establishes that the veteran does not 
have active malaria or residuals thereof.  In fact, there is 
no documentation of record objectively confirming that the 
veteran has had malaria or residuals thereof since 1946.  The 
Board thus concludes that the criteria for a compensable 
evaluation for malaria have not been met.  

In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected malaria.  The 
veteran does not allege, and the evidence does not establish, 
that this disability causes marked interference with 
employment or necessitates frequent periods of 
hospitalization. The veteran's claim for an increased 
evaluation does not, therefore, present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded an increased evaluation in the future should his 
malaria disability picture change.  38 C.F.R. § 4.1.  At 
present, however, a noncompensable evaluation is the most 
appropriate given the medical evidence or record.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for malaria.  This claim 
must therefore be denied.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  In addition, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is no approximate balance of 
positive and negative evidence of record, such doctrine is 
not for application.  




ORDER


Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for malaria is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


